DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


At least claims 21-24, 31-34, 41-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowlling et al., U.S. Patent Number 9,119,655.
	Regarding claims 21, 31, and 41, Bowlling et al., discloses a surgical manipulator with multiple modes control, with features of the claimed invention including a system, comprising: a first robotic manipulator, comprising: at least one joint and an instrument driver configured to drive a first medical instrument within a patient a processors; and a memory storing computer-executable instructions configured to measure a first torque value at the at least one joints, determine a first force exerted on the first robotic based on a difference between the first torque value and a second torque value associated with the at least one Joint (see col. 53, lines 8-18), and determine if the first robotic manipulator has collided with an object (see col. 2, lines 36-37, and col. 71, line 35).
	Regarding claim 22, 32, 42, the second torque is on the position of the robotic manipulator.
	Regarding claims 23-24, 33-34, 43-44, there are various comparisons by the computer comparator (element 622).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-26, 28-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10/145,747. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention with same or similar limitations.  The Pat ended case recites all limitations of the rejected claims plus more, the corresponding rejections are:.
Claims 21, 22 are rejected over claim 1 of 10/145,747;
Claims 31, 32 are rejected over claim 11; 
Claims 41, 42 are rejected over claim 21; 
Claims 25, 35, and 45 are rejected respectively over claims 3, 13, and 23; 
Claims 23, 33, and 44 are rejected respectively over claims 4, 14, and 24; 
Claims 26, 36, and 46 are rejected respectively over claims 6, 16, and 26; 
Claims 37, and 47 are rejected respectively over claims 17, and 27; 
Claims 28, 38, and 48 are rejected respectively over claims 8, 18, and 28; 
Claims 29, 39, and 49 are rejected respectively over claims 6, 16, and 26; 
Claims 30, 40, and 50 are rejected respectively over claims 10, 20, and 30; 

Response to Amendment
Applicant's amendment and arguments filed 8/18/21 have been fully considered but they are moot in view of the new ground of rejection provided by the prior art, which was presented in the IDS. 
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).